DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 17, 18, 21, 23, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Errico et al. "Ultrafast ultrasound localization microscopy for deep super-resolution vascular imaging", NATURE, vol. 527, no. 7579, 26 November 2015 (2015-11-26), pages 499-502, XP055390064, GB ISSN: 0028-0836, DOI: 10.1038/nature16066, from IDS filed on November 27, 2019, hereinafter Errico ‘2015) in view of Jonas et al. (Microfluidic characterization of cilia-driven fluid flow using optical coherence tomography-based particle tracking velocimetry, BIOMEDICAL OPTICS EXPRESS, 1 July 2011, Vol. 2, No. 7, hereinafter Jonas ‘2011).
In re claim 1, Errico ‘2015 teaches a method for super-resolution imaging of microvessels using an ultrasound system (see abstract ("Ultrafast ultrasound localization microscopy allowed ( ... ) non-invasive sub-wavelength structural imaging ( ... ) of rodent cerebral microvessels")), the steps of the method comprising:
(a) providing ultrasound data to a computer system, the ultrasound data having been acquired with an ultrasound system from a region-of interest in a subject in which 
(b) generating microbubble signal data with the computer system by processing the ultrasound data (“we detected microbubbles in the rat brain cortex by looking at their fast decorrelation within a stack of 75,000 images acquired continuously for 150 s.” Page 500. Images are POST-processing data and are normally in post-acquisition steps, furthermore, processing ultrasound data has nothing to do with post-acquisition steps, it is possible that data is being processed while data is being acquired.)to isolate microbubble signals in the ultrasound data from other signals in the ultrasound data (see abstract, "After intravenous injection, single echoes from individual microbubbles were detected through ultrafast imaging.", “decorrelation of the microbbule signals from frame to frame,” ), the microbubble signal data comprising time frames of microbubble signal data (fig. 1, page 500);
(c) localizing microbubbles in the microbubble signal data by processing the microbubble signal data with the computer system to determine spatial locations associated with microbubbles in the microbubble signal data in each time frame (see abstract ("Their localization, not limited by diffraction, was accumulated over 75,000 images, yielding 1,000,000 events per coronal plane and statistically independent pixels of ten micrometres in size. Precise temporal tracking of microbubble positions allowed 
(d) tracking the localized microbubble in the microbubble signal data across time frame by [minimizing] a distance between microbubble localized in consecutive time frame in order to track individual microbubbles (fig. 1); and
(e) producing a super-resolution microvessel image based at least in part on the localized and tracked microbubble signals (see abstract ("These results pave the way for deep non-invasive microscopy in animals and humans using ultrasound."); figs. 1, 3a, 3c).
Errico ‘2015 fails to explicitly teach “by minimizing a distance between microbubble. However, it would have been obvious from fig.1 of Errico ‘2015 that the distance between two microbubbles localized in consecutive time frame is the distance between two center of the microbubbles and in two consecutive frame, and that is the minimum distance between microbubble localized in consecutive time frame.
Even if this is not obvious, Jonas ‘2011 teaches a bipartite graph minimal distance pairing (page 2027, para 1; page 2028, par 2, note that the Euclidean distance is the minimal distance between two points).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Errico ‘2015 to include the features of Jonas ‘2011 in order to pair particles (i.e. microbubble) in the mth frame with those in the (m + 1)th frame. 
In re claim 17, Errico ‘2015 teaches wherein producing the microvessel image comprises globally tracking the microbubbles as a function of time and producing the 
In re claim 18, Errico ‘2015 teaches wherein globally tracking the microbubbles comprises performing a [bipartite graph minimal distance] pairing that pairs microbubbles between temporally consecutive image frames in the microbubble signal data (fig. 1), but fails to teach a bipartite graph minimal distance pairing. 
Jonas ‘2011 teaches a bipartite graph minimal distance pairing (page 2027, para 1; page 2028, par 2, note that the Euclidean distance is the minimal distance between two points).
prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Errico ‘2015 to include the features of Jonas ‘2011 in order to pair particles (i.e. microbubble) in the mth frame with those in the (m + 1)th frame. 
In re claim 21, Errico ‘2015 teaches wherein globally tracking the microbubbles comprises pairing microbubbles in temporally consecutive image frames based on an optimized assignment solution that assigns microbubbles in a first image frame to microbubbles in a second image frame (fig. 1, “The spatial coordinates of the bubble centroids were extracted one by one by deconvolving the individual sources from the predicted Gaussian PSF.” The predicted Gaussian PSF is a optimized assignment solution). 
In re claim 23, Errico ‘2015 teaches wherein globally tracking the microbubbles comprises pairing microbubbles in different image frames and performing a frame-to-frame persistence control on the paired microbubbles in order to scrutinize pairings of microbubbles (fig. 1, b1(t1, t2, t3), “filter to remove the slow-moving tissue signal”). 
In re claim 27, Errico ‘2015 teaches wherein the microvessel image depicts a measurement of local blood flow that is computed based on tracking microbubbles across the selected number of temporally consecutive image frames (abstract, “Precise temporal tracking of microbubble positions allowed us to extract accurately in-plane velocities of the blood flow with a large dynamic range (from one millimetre per second to several centimetres per second;” page 500 “leading to quantitative and localized maps of cerebral blood flow velocity,” etc.). 

Claim 22, 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Errico ‘2015 and Jonas ‘2011 in view of Alex Grinman (The Hungarian Algorithm for Weighted Bipartite Graphs, 18.434: Seminar in Theoretical Computer Science April 30, 2015, hereinafter Grinman ‘2015) .
In re claim 22, Errico ‘2015 fails to teach wherein the optimized assignment solution is implemented as a Kuhn-Munkres algorithm. 
Grinman ‘2015 teaches wherein the optimized assignment solution is implemented as a Kuhn-Munkres algorithm (all two pages).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Errico ‘2015 and Jonas ‘2011 to include the features of Grinman ‘2015 in order to find a perfect matching pair. 
In re claim 24, it would have been an inherent function/feature when combining Crinman ‘2015 that any imperfect matching is rejected (Page 1, title 2.2, and page 2, title 3) and hence, it would have been inherent and/or obvious that that wherein the frame-to-frame persistence control rejects pairings of microbubbles that are not successfully paired in a selected number of temporally consecutive image frames. 
In re claim 25, Errico ‘2015 teaches wherein the selected number of temporally consecutive image frames is at least two temporally consecutive image frames (fig. 1, and Extended Data Figure 1, in page 7). 
In re claim 26, it would have been an obvious to try to have wherein the selected number of temporally consecutive image frames is at least five temporally consecutive image frames since Errico ‘2015 already teach 4 temporally consecutive image frames. It would have been obvious matter of design choice to modify Errico ‘2015 by having .  

Allowable Subject Matter
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Arguments
Applicant's arguments filed February 02, 2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that:
claim 1 does not call for generating microbubble signal data by acquiring ultrasound data in a particular manner, as the cited portion of Errico discloses.  Rather, the microbubble signal data are generated in claim 1 by using a post- acquisition step in which the already acquired ultrasound data are processed using a computer system in order to generate the microbubble signal data. This distinction is made even clearer with the amendment to claim 1 calling for the microbubble signal data to be generated "by processing the ultrasound data to isolate microbubble signals in the ultrasound data from other signals in the ultrasound data." Errico does not teach or suggest a post-acquisition step for processing ultrasound data in order to isolate microbubble signals from other signals (e.g., tissue, background) in the data.
The Examiner disagrees. 
Applicant has never claimed “post-acquisition step.” First it is unclear what scopes of “post-acquisition step” are. Does it require acquisition to be fully completely and then processing the acquired data” or can the acquired the data be processing simultaneously? Applicant has never claim or clearly identified any of these. So decorrelation within a stack of 75,000 images acquired continuously for 150 s.” Page 500. Images are POST-processing data and are normally in post-acquisition steps, furthermore, processing ultrasound data has nothing to do with post-acquisition steps, it is possible that data is being processed while data is being acquired.
In response to Applicant’s argument that “[b]ecause claim 1 has been amended to clarify that localized microbubble signals are tracked across time frames ‘by minimizing a distance between microbubbles localized in consecutive time frames in order to track individual microbubbles,’ and because Errico fails to disclose such a tracking technique,” the Examiner disagrees. Applicant’s amended claim has been rejected and explained above in the rejection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BO JOSEPH PENG/           Primary Examiner, Art Unit 3793